ICJ_079_AerialIncident1988_IRN_USA_1990-06-12_ORD_01_NA_00_FR.txt. - INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 12 JUNE 1990

1990

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 12 JUIN 1990
Official citation :
Aerial Incident of 3 July 1988 (Islamic Republic of Iran

v. United States of America), Order of 12 June 1990,
CJ. Reports 1990, p. 86

Mode officiel de citation :

Incident aérien du 3 juillet 1988 (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 12 juin 1990,
C.LJ. Recueil 1990, p. 86

 

Sales number 5 7 8
N° de vente :

 

 

 
86

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1990

12 juin 1990

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 44 de son Règlement,

Vu la requéte enregistrée au Greffe de la Cour le 17 mai 1989 par
laquelle la République islamique d’Iran a introduit une instance contre les
Etats-Unis d’ Amérique,

Vu lordonnance du 13 décembre 1989 par laquelle la Cour a fixé au
12 juin 1990 la date d’expiration du délai pour le dépôt du mémoire de la
République islamique d’Iran et au 10 décembre 1990 la date d’expiration
du délai pour le dépôt du contre-mémoire des Etats-Unis d’ Amérique, et

Considérant que, par lettre du 11 juin 1990 reçue au Greffe le même
jour, l’agent de l’Iran a demandé que le délai pour le dépôt du mémoire
soit prorogé de six semaines; et considérant que copie de cette lettre a été
immédiatement transmise par le Greffier à l’agent des Etats-Unis;

Considérant que l’agent des Etats-Unis, par message télécopié en date
du 12 juin 1990, a indiqué que son gouvernement n’avait pas d’objection a
formuler contre la prorogation demandée par l’agent de l’Iran, étant
entendu que les Etats-Unis se verraient accorder une prorogation sem-
blable du délai fixé pour le dépôt de leur contre-mémoire;

1990
12 juin
Rôle général
n° 79
INCIDENT AERIEN DU 3 VII 88 (ORDONNANCE 12 VI 90) 87

Reporte au 24 juillet 1990 la date d'expiration du délai pour le dépôt du
mémoire de la République islamique d’Iran;

Reporte au 4 mars 1991 la date d’expiration du délai pour le dépôt du
contre-mémoire des Etats-Unis d'Amérique;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le douze juin mil neuf cent quatre-vingt-dix, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République isla-
mique d’Iran et au Gouvernement des Etats-Unis d'Amérique.

Le Président,
(Signé) José Maria RuDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
